 

Case 1:19-cv-03347-LJL-JLC Document 123 Filed 12/02/20 Page 1of5

aliandy Udleans Ue \FO*\U9F > pecewen

O.LV. & SDNY PRO SE OFFICE

. 2020DEC -2 PH I: 46
O4=04 Koren St

Du cens Ni UyTO
RE EORST Nou 9, 900e

Cleek
UM+ed sleaked Bishuck cau
Sethu we shiit oA nreus yee
CO -se Yolwke gant 3
SSO pant =k

PI aes oe NA. VDOT

1 om suchas BA RAP omiw Jo
Ye dodges atdey ached ev 10, 2034.
— Kawe ict es as had my
et Srdby rect Wo Mieewed” fe Wo Landlake
on effets: Ye dette. an han mabe
Thee perused co deagunse Se adh
) efhir and/or amsih from A schonay, loot She Llad
Yao vS Carreccan ord aonwd Weer \ ae Rexpandec

 
  

EC PocumaPt 1.23 | Filed 12/02/29, Page of 5

e 1:49-cv-0834V-LUL-
Ibey Rae ators " Nos zi

Jevet of “tase ploanff Dafoe 68S, Jnas

ho ‘Ye Contact Tene seek me ak-

 

 
Case 1:19-cv-03347-LJL-JLC Document 123. Filed 12/02/20 Page 3 of 5

JULIE A. CLARK
Att Yat Law ‘
32 COURT STREET, SUITE 707 .
BEGOKLYN, NEW YORK 11201
jew24@aol.com

Member of . . e079
NY & NJ Bars (718) 625-6888 Fax (718) 625 6977

Nov. 17, 2020

Legal Department

NYC Department of Corrections

75-20 Astoria Boulevard

Fast Elmhurst, NY 41370 '
Re: Alexandér Williams
Book and Case #: 141-18-01632 _ NYSID: 018578581.

Dear Sir or Madam:

iam the.atterney for Alexander Williams, who is presently house at GRVC. Mr. Williams
suffered a gallbladder attack on or about Novembey 14, 2020, He has been experiencing difficulty
breathing and the facility refused to give him medic al treatment. ‘He has been having problems at this
particular facility for a number of weeks. He has not had access to the taw library; | have had an officer
call me and then put my client on the telephone; my client was not allowed to shower for days; my

client was not allowed commissary and other retaliatory actions.

We are asking for a complete investigation .| We are asking that my Client receive medical
attention immediately. We are detnanding that the retaliatory actions by the officers. at the facility

cease immediately.

 

 
Case 1:19-cv-03347-LJL-JLC Document 123 Filed 12/02/20 Page 4 of5

We await your response.

Thank you.

 

 
 

Case 1:19-cv-03347-LJL-JLC Document 123 Filed 12/02/20 Page 5o0f5

la eee ee,

ae

— * wood 2003
Yeh PEL FL OS

mon \e YYW

     

\i

BESTE tT HAgaat

“ees PEO pyr

wea

 

ee TeIWd OFOZ ADM OF
” GOL AN SHCA ANSI

OQ>\ 03H)

es Ww
eo :
woes ees
‘y ae
Tin i tm
i 7
3 OPA
= OT
_ a
a
Ww (>
am

OLS) Gee Soeng
4S vy ~bo -bO
